Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered February 14, 1996, convicting defendant upon his plea of guilty of the crime of falsely reporting an incident in the first degree.
Defendant admitted at the sentencing hearing to having telephoned several supermarkets to communicate the false information that a bomb had been secreted therein. He was *781convicted on his guilty plea and sentenced to a definite term of one year in jail. We find that defendant’s guilty plea was knowing, voluntary and intelligent as was his waiver of the right to appeal executed at the time of his plea. As a result, none of the issues raised by defendant has been preserved for our review (see, People v Calvi, 89 NY2d 868; People v Callahan, 80 NY2d 273).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.